              Case 18-33509-hdh11 Doc 1 Filed 10/30/18                              Entered 10/30/18 16:26:53                   Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Dallas Barbecue, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Dickeys Barbecue Pit
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7770 Forest Lane                                                7018 Clear Springs Parkway
                                  Dallas, TX 75230                                                Garland, TX 75044
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dallas                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 18-33509-hdh11 Doc 1 Filed 10/30/18                                  Entered 10/30/18 16:26:53                       Page 2 of 10
Debtor    Dallas Barbecue, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 18-33509-hdh11 Doc 1 Filed 10/30/18                                 Entered 10/30/18 16:26:53                     Page 3 of 10
Debtor   Dallas Barbecue, LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 18-33509-hdh11 Doc 1 Filed 10/30/18                                Entered 10/30/18 16:26:53                    Page 4 of 10
Debtor    Dallas Barbecue, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 30, 2018
                                                  MM / DD / YYYY


                             X   /s/ Jeff Bass                                                            Jeff Bass
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Presidnet




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date October 30, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12270 Coit Road
                                 Suite 100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 18-33509-hdh11 Doc 1 Filed 10/30/18                                      Entered 10/30/18 16:26:53                            Page 5 of 10


 Fill in this information to identify the case:
 Debtor name Dallas Barbecue, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 7770 Forest Lane                                                                                                                                                         $29,250.00
 LTD
 8525 Ferndale Rd
 Ste 204
 Dallas, TX 75238
 Ameripower                                                                                                                                                                 $3,753.00
 PO Box 4977
 Houston, TX 77210
 Bank of America                                                                                                                                                          $12,312.00
 PO Box 982234
 El Paso, TX 79998
 Bankers Healthcare                                                                                                                                                     $135,000.00
 Group
 10234 W State Road
 84
 Davie, FL 33324
 Bankers Healthcare                                                                                                                                                       $27,908.00
 Group
 PO Box 332509
 Murfreesboro, TN
 37133
 BB&T                                                                                                                                                                     $16,859.00
 PO Box 580048
 Charolette, NC
 28258
 BB&T                                                                                                                                                                     $10,401.00
 PO Box 580048
 Charolette, NC
 28258
 BB&T                                                                                                                                                                       $8,011.00
 PO Box 580048
 Charolette, NC
 28258
 Colorado Boxed                                                                                                                                                           $20,000.00
 Beef
 PO Box 95395
 Grpaevine, TX 76099


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-33509-hdh11 Doc 1 Filed 10/30/18                                      Entered 10/30/18 16:26:53                            Page 6 of 10


 Debtor    Dallas Barbecue, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dallas Water                                                                                                                                                               $2,586.00
 1500 Marilla St
 4an
 Dallas, TX 75201
 Farmers                                                                                                                                                                    $2,049.00
 PO Box 4665
 Carol Stream, IL
 60197
 Farmers                                                                                                                                                                  $18,000.00
 PO Box 4665
 Carol Stream, IL
 60197
 Lift Forward                                                                                                                                                             $51,976.00
 180 Maiden Lane
 10th Fl
 New York, NY 10038
 PBC of Maryland                                                                                                                                                          $51,976.00
 5295 DTC Pkwy
 Englewood, CO
 80111
 Snap Advances                                                                                                                                                          $103,917.00
 915 Broadway
 Ste 1003
 NY 10010
 State Comptroller                                                                                                                                                        $15,647.00
 PO Box 149359
 Austin, TX 78714
 Stuart HVAC                                                                                                                                                                $1,542.00
 PO Box 110805
 Carrollton, TX 75011
 Sysco                                                                                                                                                                      $5,333.00
 PO Box 560700
 Lewisvile, TX 07056
 US Bank                                                                                                                                                                    $3,730.00
 PO Box 790408
 St Louis, MO 63179
 Waste Connection                                                                                                                                                             $677.00
 12150 Garland Rd
 Dallas, TX 75218




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 18-33509-hdh11 Doc 1 Filed 10/30/18   Entered 10/30/18 16:26:53   Page 7 of 10


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         7770 Forest Lane LTD
                         8525 Ferndale Rd
                         Ste 204
                         Dallas, TX 75238


                         AFLAC
                         9132 Wynnton Rd
                         Columbus, GA 31999


                         AirGas
                         PO Box 602792
                         Charolette, NC 28260


                         Ameripower
                         PO Box 4977
                         Houston, TX 77210


                         Arnold Brothers Wood
                         201 N Beltline Rd
                         Irving, TX 75061


                         Atmos
                         PO Box 790311
                         St Louis, MO 63179


                         Bank of America
                         PO Box 982234
                         El Paso, TX 79998


                         Bankers Healthcare Group
                         10234 W State Road 84
                         Davie, FL 33324


                         BB&T
                         PO Box 580048
                         Charolette, NC 28258
Case 18-33509-hdh11 Doc 1 Filed 10/30/18   Entered 10/30/18 16:26:53   Page 8 of 10



                     ClimateTech
                     13657 Jupiter Rd
                     Ste 111
                     Dallas, TX 75238


                     Colorado Boxed Beef
                     PO Box 95395
                     Grpaevine, TX 76099


                     Dallas Water
                     1500 Marilla St
                     4an
                     Dallas, TX 75201


                     Earthtek
                     408 113th St
                     Arlington, TX 76011


                     Ecolab
                     PO Box 70343
                     Chicago, IL 60673


                     Farmers
                     PO Box 4665
                     Carol Stream, IL 60197


                     Fortress Security
                     2000 E Randol Mill Rd
                     Ste 611
                     Arlington, TX 76011


                     Lift Forward
                     180 Maiden Lane
                     10th Fl
                     New York, NY 10038


                     MeMD
                     7332 E Butherus Dr
                     Scottsdale, AZ 85260
Case 18-33509-hdh11 Doc 1 Filed 10/30/18   Entered 10/30/18 16:26:53   Page 9 of 10



                     PBC of Maryland
                     5295 DTC Pkwy
                     Englewood, CO 80111


                     Snap Advances
                     915 Broadway
                     Ste 1003
                     NY 10010


                     Spectrum
                     PO Box 60074
                     City of Industry, CA 91716


                     State Comptroller
                     PO Box 149359
                     Austin, TX 78714


                     Stuart HVAC
                     PO Box 110805
                     Carrollton, TX 75011


                     Sysco
                     PO Box 560700
                     Lewisvile, TX 07056


                     US Bank
                     PO Box 790408
                     St Louis, MO 63179


                     Waste Connection
                     12150 Garland Rd
                     Dallas, TX 75218
          Case 18-33509-hdh11 Doc 1 Filed 10/30/18                                    Entered 10/30/18 16:26:53      Page 10 of 10




                                                               United States Bankruptcy Court
                                                                     Northern District of Texas
 In re      Dallas Barbecue, LLC                                                                         Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Dallas Barbecue, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Jeff Bass
 7018 Clear Spings
 Garland, TX 75044




    None [Check if applicable]




 October 30, 2018                                                    /s/ Eric A. Liepins
 Date                                                                Eric A. Liepins
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Dallas Barbecue, LLC
                                                                     Eric A. Liepins
                                                                     12270 Coit Road
                                                                     Suite 100
                                                                     Dallas, TX 75251
                                                                     972-991-5591 Fax:972-991-5788
                                                                     eric@ealpc.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
